Order entered January 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                No. 05-13-01138-CR
                                No. 05-13-01139-CR
                         KENNETH PAUL LAWRENCE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 380-80745-2011, 380-80746-2011

                                           ORDER
       The Court REINSTATES the appeals.

       On January 10, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed. We ADOPT the findings that: (1) appellant

desires to pursue the appeals; (2) appellant is represented by retained counsel Jeremy Rosenthal;

(3) the records were not filed because appellant, who was previously found not indigent did not

pay for the records; (4) the trial court has now found appellant indigent and entitled to proceed

without payment for the records; (5) the clerk’s record can be filed by February 28, 2014; and (6)

Karla Kimbrell and Robyn Rodriguez are the court reporters who recorded the proceedings. We

DO NOT ADOPT the finding that the reporter’s record cannot be filed until April 25, 2014.
       We ORDER the Collin County District Clerk to file the clerk’s records in these appeals

by FEBRUARY 28, 2014.

       We ORDER Karla Kimbrell, as official court reporter of the 380th Judicial District

Court, to coordinate the filing of the complete reporter’s record by MARCH 25, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Karla

Kimbrell, official court reporter, 380th Judicial District Court; Robyn Rodriguez, court reporter;

the Collin County District Clerk; and to counsel for all parties.




                                                      /s/     LANA MYERS
                                                              JUSTICE